Citation Nr: 1716469	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  08-09 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected hiatal hernia with gastritis.  

2.  Entitlement to a total disability evaluation based on individual unemployability prior to January 17, 2013.  


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1984 through December 1984, August 1988 to October 1988, February 2003 to January 2004, and July 2009 to August 2011.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  That rating decision awarded service connection for hiatal hernia with gastritis, and assigned a 10 percent initial evaluation effective September 15, 2006.  

During the course of the increased rating appeal for gastritis, the Veteran submitted a January 2013 claim for total disability based on individual unemployability (TDIU).  As such, it follows that a request for TDIU was reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability); see also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

However, the RO has granted TDIU effective January 17, 2013 in a January 2015 rating decision.  While the record currently available to the Board does not indicate that the appellant initiated an appeal with the RO's effective date, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought.  It follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to TDIU prior to January 17, 2013 is also on appeal before the Board.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA claims file includes additional VA treatment records.  While the RO has not specifically considered these records as they pertain to the issues on appeal, the Board notes that the Agency of Original Jurisdiction (AOJ) will have the opportunity upon remand to consider any additional evidence.
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.  


REMAND

Records from the San Juan VA Medical Center (VAMC) and Ponce VA Outpatient Clinic (OPC) for treatment through March 2012 are available in the electronic claims file.  In the August 2014 supplemental statement of the case, however, the RO indicated their electronic review of records for treatment from April 2012 through August 2014.  Additionally, the Veteran reported further treatment at the San Juan VAMC and Ponce OPC in September 2014 and December 2014 statements.  There are no records for treatment beyond March 2012 in Virtual VA, and no records for treatment beyond September 2010 in VBMS.  Therefore, there appear to be further outstanding VA treatment records.  

In light of the Federal Circuit's decision in Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016), which held "that 38 C.F.R. § 3.159(c)(3) extends the VA's duty to assist to obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance," the Board finds that remand is required to attempt to obtain those outstanding treatment records from the San Juan VAMC and Ponce OPC.  See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (holding that "the clear mandate of VA regulations is that a veteran's disability must be evaluated in light of its whole recorded history."); see also 38 C.F.R. § 4.1 (2015).  

While on remand, the AOJ should also give the Veteran the opportunity to identify and authorize the release of any additional private treatment records.  

Additionally, the record contains several documents that are written in Spanish.  Some of these documents have already been translated, but several have not.  Specifically, VA Form 21-4138s received in November 2004, December 2004, and January 2006, as well as VA Form 21-8940 received in January 2013 are written in Spanish.  On remand, these documents should be translated into English and then associated with the claims file.  

The RO has rated the Veteran's hiatal hernia with gastritis as 10 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 7307 and 7346, the rating criteria for gastritis and hiatal hernia, respectively.  

Under Diagnostic Code 7307, a 10 percent rating is assigned for mild gastritis, with brief episodes of recurring symptoms once or twice yearly.  A 30 percent rating is contemplated for chronic gastritis with multiple small eroded or ulcerated areas and symptoms.  A 60 percent rating is warranted for chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  

Under Diagnostic Code 7346, a 60 percent rating is warranted if the disability is manifested by pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned if symptoms consist of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substantial or arm or shoulder pain, productive of considerable impairment of health.  With two or more of the symptoms for the 30 percent evaluation of less severity, a 10 percent rating is assigned.  38 C.F.R. § 4.114.  

VA's Rating Schedule provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14. 38 C.F.R. § 4.113.

For that reason, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive may not be combined with each other.  Rather, a single evaluation is assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  

In this case, the Veteran was afforded VA medical examinations in March 2008, January 2011, and January 2012.  The examination reports, however, do not contain the findings necessary to rate the Veteran's service-connected gastrointestinal disorder.  For example, it is unclear whether the Veteran's gastritis is manifested by eroded or ulcerated areas.  Moreover, the Veteran's September 2014 statement argues that his service-connected condition has become steadily worse.  Therefore, the Board finds that an additional VA examination is needed.  

Finally, with regard to the issue of TDIU, the Board notes that the Veteran did not meet the schedular requirements for TDIU until August 17, 2011.  His only service-connected condition prior to that date was the hiatal hernia and gastritis currently on appeal.  As such, that issue is inextricably intertwined with the issue of entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Moreover, the Board finds that referral to the Director of Compensation and Pension services is required for consideration of extra-schedular TDIU prior to August 17, 2011.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hiatal hernia with gastritis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should secure any outstanding VA medical records from the San Juan VAMC and Ponce OPC for treatment since March 2012.  

2.  The AOJ should translate any documents of record that are in Spanish into English.  Both the original Spanish documents and the English translations should be associated with the claims file. 

While some of the documents in the claims file have already been translated from Spanish into English, the claims file still includes VA Form 21-4138s received in November 2004, December 2004, and January 2006, as well as VA Form 21-8940 received in January 2013 that have yet to be translated from Spanish into English.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected hiatal hernia with gastritis.  If possible, this examination should be scheduled with a gastroenterologist.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  If indicated, and if the Veteran will consent, the testing should include an upper endoscopy.  The examiner is also requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate the frequency of episodes (i.e. whether there are brief episodes of recurring symptoms once or twice yearly or whether it is chronic).  He or she should also state whether there are multiple small eroded or ulcerated areas and symptoms; or severe hemorrhages, or large ulcerated or eroded areas.

In addition, the examiner should indicate whether the Veteran has persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substantial or arm or shoulder pain, productive of considerable impairment of health.  He or she should also note if the disability is manifested by pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  

A clear rationale for all opinions are required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  After completing these actions, the AOJ should refer this case to the Director of Compensation and Pension services for consideration of extra-schedular TDIU prior to August 17, 2011.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

